Exhibit 99.1 **For Immediate Release** For more information, contact: Joseph W. Kiley III, President and Chief Executive Officer Rich Jacobson, Executive Vice President and Chief Financial Officer (425) 255-4400 First Financial Northwest, Inc. Reports Net Income for the Third Quarter of $2.7 Million or $0.19 per Diluted Share; Announces New Share Repurchase Program Renton, Washington – October 23, 2014 - First Financial Northwest, Inc. (the “Company”) (NASDAQ GS: FFNW), the holding company for First Savings Bank Northwest (the “Bank”), today reported net income for the quarter ended September 30, 2014, of $2.7 million, or $0.19 per diluted share, compared to net income of $2.4 million, or $0.16 per diluted share for the quarter ended June 30, 2014, and net income of $2.6million, or $0.16per diluted share for the comparable quarter in 2013. During the quarter ended September 30, 2014, the Company had a federal income tax provision of $1.5million, compared to $1.3 million for the quarter ended June 30, 2014. The results for the quarter ended September 30, 2013, included a $135,000 federal income tax benefit related to the reversal of the valuation allowance on deferred tax assets (“DTA”), reflecting the Company’s return to profitability and its expectation of sustainable profitability for future periods. For the nine months ended September 30, 2014, net income was $7.7 million or $0.51 per diluted share, compared to $20.5 million or $1.21 per diluted share for the comparable period in 2013. The 2013 period included a $13.9 million federal income tax benefit related to the reversal of the valuation allowance on DTA. “I am pleased to report that we repurchased 274,081shares of the Company’s common stock during the quarter, bringing the total shares repurchased to 1,266,921 over the past two quarters at an average price of $10.87 per share,” stated Joseph W. Kiley III, President and Chief Executive Officer. “These repurchases, combined with our increased earnings, resulted in an 18.8% increase in earnings per share, to $0.19 per share in the quarter ended September 30, 2014 compared to $0.16 per share in each of the quarters ended June 30, 2014, and September 30, 2013. As part of our continuous efforts to increase shareholder value, our Board of Directors approved a new share repurchase plan authorizing the repurchase of an additional 1,546,600 shares, representing 10% of the Company’s outstanding shares, over the next six months,” continued Kiley. The Company’s book value per share increased to $11.76at September 30, 2014, compared to $11.60 at June 30, 2014, and $11.05at September 30, 2013, due in large part to our continued profitability, combined with the fact that the price paid for the shares repurchased occurred at levels below the Company’s book value per share at the time of the repurchase. 1 “I am also encouraged by our continuing success in managing our interest rate risk profile that was enhanced this quarter by acquiring $32.5 million in deposits in the national brokered certificate of deposit market. These deposits were obtained with maturities ranging from four to six years and include a provision that allows the Bank, at its election and without penalty, to return the money to the depositor after the CD has been outstanding for six months. In addition, these brokered CDs do not have any early withdrawal options that typically exist in locally generated retail CDs. We believe this feature helps mitigate the Bank’s interest rate risk in a rising rate environment,” concluded Kiley. Highlights for the quarter ended September 30, 2014, included: · Nonperforming assets decreased to $11.4million at September 30, 2014, from $12.4 million at June 30, 2014, and $22.0million at September 30, 2013; included in nonperforming assets are Other Real Estate Owned (“OREO”) of $9.8million at September 30, 2014, compared to $10.1 million at June 30, 2014, and $12.6million at September 30, 2013. · The Company’s book value per share increased to $11.76at September 30, 2014, from $11.60 at June 30, 2014, and $11.05at September 30, 2013. · The Bank’s Tier 1 and total risk-based capital ratios at September 30, 2014, were 18.98% and 29.18%, respectively, compared to 18.51% and 28.14%, respectively, at September 30, 2013. Based on management’s evaluation of the adequacy of the allowance for loan and lease losses (“ALLL”), a $300,000 recapture of prior provisions for loan losses was appropriate for the third quarter, compared to a recapture of $100,000 during the second quarter of 2014. The following items contributed to this recapture during the quarter ended September 30, 2014: · Improved market values on properties securing certain loans evaluated for impairment, along with the improved financial condition for certain borrowers with impaired loans, resulted in a recapture of $400,000 previously reserved for losses on these loans measured for impairment that was partially offset by a $100,000 increase in general reserves due to the growth in loans receivable during the quarter. · Delinquent loans (loans over 30 days past due) were $2.6 million at September 30, 2014, unchanged from June 30, 2014, and down from $5.5 million at September 30, 2013. · Nonperforming loans decreased to $1.6 million at September 30, 2014, from $2.3 million at June 30, 2014, and $9.4 million at September 30, 2013, reflecting continuing improvement in the quality of our loan portfolio. · Nonperforming loans as a percentage of total loans improved to 0.23% at September 30, 2014, compared to 0.33% at June 30, 2014, and 1.41% at September 30, 2013. 2 · All of the Company’s troubled debt restructured loans (“TDRs”) are performing in accordance with their restructured terms at September 30, 2014. The ALLL represented 741.73% of nonperforming loans and 1.67% of total loans receivable, net of undisbursed funds, at September 30, 2014, compared to 518.93% and 1.73%, respectively, at June 30, 2014, and 130.06% and 1.84%, respectively, at September 30, 2013. The following table presents a breakdown of our nonperforming assets: September 30, June 30, September 30, Three Month One Year Change Change (Dollars in thousands) Nonperforming loans: One-to-four family residential $ ) $ ) Multifamily - ) ) Commercial real estate ) ) Construction/land development - - - ) Consumer 77 - 77 ) Total nonperforming loans $ ) $ ) OREO ) ) Total nonperforming assets (1) $ ) $ ) Nonperforming assets as a percent of total assets 1.24 % 1.38 % 2.47 % The difference between the $11.4 million of nonperforming assets at September 30, 2014, reported above, and the amount reported by certain analysts as our nonperforming assets is due to the analysts' inclusion of all TDRs as nonperforming loans, although 100% of our TDRs were performing in accordance with their restructured terms at September 30, 2014. The following table presents a breakdown of our OREO by county and property type at September 30, 2014: County Percent of King Pierce Kitsap All Other Total OREO Number of Properties Total OREO (Dollars in thousands) OREO: One-to-four family residential $- $- 4 % Commercial real estate (1) - 11 Construction/land - - 2 Total OREO 17 % Total nonperforming assets $ 1,671 (1) Of the 11 properties classified as commercial real estate, eight are office/retail buildings and three are undeveloped lots. 3 OREO declined to $9.8million at September 30, 2014, from $10.1 million at June 30, 2014, as sales and write-downs of OREO exceeded transfers of loans into OREO during the quarter. As a result of our quarterly inventory evaluation, we expensed $60,000related to the decline in the market values of OREO properties during the quarter, compared to $92,000during the second quarter of 2014. We continue to actively market our OREO properties in an effort to minimize the amount of holding costs incurred. The following table presents details on our TDRs: September 30, June 30, September 30, Three Month One Year Change Change ( In thousands) Nonperforming TDRs: One-to-four family residential $
